Case 7:20-cv-03903-CS-JCM. Document 7: Filed 05/20/20 Page Lof3°

"UNITED STATES DISTRICT COURT -

ak 8 SOUTHERN DISTRICT OF NEW: YORK | -
TT apa nana inne vce . oe

 

 

 Plantiots,
against. ORDI

Commissioner of Social Security, UR uo
Sac ences Defendant.

 

"By! Order dated May 2 20, 2020, the Court + referred this case to > Magistrate Judge Judith C.
MeCarthy for a Report a and Recommendation.

To conserve resources, to > promote judicial efficiency, and in an. effort to achieve a faster

7:20- CV 03903 3c) ates

. snp of this matter, it is hereby ORDERED that the parties must discuss whether they are. a

_. willing to consent, under. 28 U.S.C. Section 636 ( c » to » conducting ail further proceedings: ,
before th the assigned Magistrate Judge. : oy

lf both patties consent to proveed before the © Magistrate Tudge, coutisel for the defendant. _

- must, t, by no later than, June 19, 2020, file: a letter with the Court, with an attached fully « executed pS

Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, the blank form for *’

mo which is attached to this Order (and also available at http: //nysd.uscourts. gov/file/forms/consent- Q co

to-proceed-before-us-magistrate-judge). If the Court approves that form, all further proceedings -

will then be conducted before the assigned Magistrate Judge rather than before me. An *

information sheet on proceedings before magistrate judges is also attached to this Order. Any.
appeal would be taken directly to the United States Court of i Appeals for the Second Circuit. .

as of either party docs not consent to ; conducting all further proceedings before the assigned” a
a Magistrate Judge, defendant’ s counsel shall file.a letter by no later than June 19, 2020 advising

”- ‘the Court that the parties do. ‘not consent, but without disclosing the identity of the party or. parties eo |

ee “who dot not consent, The parties are e free to withhold consent without negative consequences. a

Dated: “May 20, 2020 -

 

 

», White Plains, New sa fa
SO ORDERED

~ Cathy Seibel, USD.I.

 

 

 

 
“case 7:20-0¥-08803-C5-IGM Document? Filed 05/20/20 Page 20f3

United States District Court.
“Southern District of New York

   

UNITED STATES MAGISTRATE JupcEs:
REFERRALS AND CONSENTS

. All cases in the Southern L District of New York a are e assigned to two judges: a district . ee
_ fudge anda magistrate. judge. District judges are appointed for life terms by the o
President. Magistrate judges are selected by a majority vote of the district judges i in the” s

7 particular district and serve terms of eight yeats.. .

‘Referrals to the Magistrate Judge. ‘The district judge assigned to your ¢ case may y refer USE a)

the case to a magistrate judge for specific purposes. Commonly, the referral will be for : = - A

the magistrate judge to conduct the proceedings that occur before trial, such as -
_ “resolving discovery disputes or. presiding over settlement conferences. A referral may
also be made for the magistrate judge to issue to the district judge areport and ~
_ recommendation on how to resolve a motion, such as a motion to dismiss or a motion .
for summary judgment. The consent of the parties is not needed for the districtjudgeto. =
"refer the case to the magistrate judge for these purposes. If the districtjudgehasmade
sucha referral, you can ask the district judge. to review any magistrate judge’s decision. ce”
“by filing an objection with the district judge within fourteen days of that decision. The aS
~. district judge will rule on any timely objections that you file. If you do not filean ° 2 - Oe
“objection, you will give up your. right to challenge the magistrate judge's decision ata
dater time, including on n appeal. See Rule, 72. of the Federal Rules of Civil Procedure. |

Consent to Proceed Before the Magistrate Judge. If you would like your case to move |

- _ more quickly, it is helpful to consent to proceed before the magistrate judge for all.

_ purposes, including any trial. If you consent, the magistrate judge will perform the ne
-. identical function that the district judge would have performed. Any trial in your case.
~ would be either.a jury ora nonjury trial, depending upon whether there is a right to a_

fe . . jury trial and a proper request | for such a trial. The only, difference is that.the magistrate . yo 4 os . .
judge - and. not the district judge - would preside over that trial. ‘Cases that proceed for °°

- “all purposes. before a magistrate judge generally move more quickly than cases beforea’ .
‘district judge. If you consent to proceed before the magistrate judge, the district judge PIS
~ plays no further role in the case. Any appeal is taken directly to the Court of Appeals, It. |

_... is your choice whether or not to consent to proceed before the magistrate judge, and all”
mi parties must consent or r the. case e will not ‘proceed before the magistrate judge. oe

on * from the Pro Se Office and on n the Court's Ss website. .

A copy of. the appropriate consent form is attached. Additional forms a are also available = : es

 
 

THe DANIEL PATRICK MOYNIHAN THE CHARLES L. BRIEANT, FR. .
UNITED STATES COURTHOUSE | —  . UNITED STATES COURTHOUSE
500 PEARL STREET oO “300 QUARROPAS STREET

; New York, NY 10007-1312 WHITE PLAINS, NY 10601-4150. .
- PROSE OFFICE | uO . ce
- + (212) 805-0175

Rev, 5/20/20.

 
, Case 7:20-Cv-03903-CS-JCM - Document 7 Filed 05/20/20 Page 3 of 3 os
ge AO 8S (Rev, 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate a

UNITED STATES DIS TRICT Court
: for the
- Southern District of New York

 

Plaintiff .

v. ~ Civil Action No.

 

- Defendant

NOTICE, CONSENT, AND REFERENCE OF A cIviL ACTION TOA MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available t te conduct

- all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judgment
_.may then be appealed directly to the United States court of appeals like any other er judgment of this court, A magistrate judge :

may exercise e this authority only if all parties voluntarily consent, 7 on oe

> Youmay consent to have your case referred toa magistrate judge, or you may ‘withhold your consent without adverse ; : a
substantive consequences, The name of any party withholding consent will not be revealed to any judge who may otherwise So

vo be involved with your case,

re Consent to a magistrate judge's author ity. The following parties consent to have a United States magistrate judge
od conduct all | proceedings | in this case including t trial, the entry of final judgment, and all post-trial proceedings. os

_». Printed names of parties and attorneys mo Signatures of parties or attorneys ae - “Dates : cou

 

 

 

: ‘Reference Order |

a IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings a and.
oe order the e entry ofa final Judgment in accordance with 28 U. S.C. § 636(¢) and Fed, R. Ch. P. 73.0 ,

 

Date: | we h
abe District Judge’s signature

 

Printed name and title

a Note: Return this form to the clerk of court only if you are consenting to the « exercise of of juriseton by a United States S a :

oa o magistrate Judge. Do not return this form toa judge.

 

 
